       Case 2:19-cr-00898-DLR Document 39 Filed 09/16/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-00898-PHX-DLR
10                          Plaintiff,                SCHEDULING ORDER
11   v.
12   David Allen Harbour,
13                          Defendant.
14
15          Pursuant to the Scheduling Conference held on September 16, 2019,
16          IT IS ORDERED that the following schedule shall govern all proceedings
17   in this case:
18                   Trial date: November 4, 2020, at 9:00 a.m.
19                   Final Pretrial Conference: October 19, 2020, at 1:30 p.m.
20                   Discovery and Disclosure Deadlines:
21                   1.    Government’s compliance with Rule 16 discovery: December 17,
22                         2019
23                   2.    Government’s initial expert witness disclosure: December 17, 2019
24                   3.    Government’s Rule 404(b) notification: January 10, 2020
25                   4.    Government’s disclosure of Jencks Act material and witness
26                         impeachment material: February 3, 2020
27                   5.    Defendants’ close of reciprocal Rule 16 discovery: May 15, 2020
28                   6.    Defendants’ expert witness disclosure: May 15, 2020
       Case 2:19-cr-00898-DLR Document 39 Filed 09/16/19 Page 2 of 3



 1                7.     Defendants’ disclosure of Rule 26.2 material: May 15, 2020
 2                8.     Government’s rebuttal expert witness disclosure: June 15, 2020
 3                Motions Deadlines:
 4                1.     Substantive Motions deadline: July 17, 2020
 5                2.     Responses to substantive motions: August 14, 2020
 6                3.     Replies, if any: August 24, 2020
 7                4.     Motions in Limine and Court imposed Plea offer expiration deadline:
 8                       September 25, 2020
 9                5.     Responses to Motions in Limine: October 9, 2020
10                       No replies are to be filed.
11                Other Court Deadlines:
12                1.     Government Disclosure of Preliminary Exhibit and Witness List:
13                       6/15/2020
14                2.     Defense Disclosure of Preliminary Exhibit and Witness List:
15                       6/29/2020
16                3.     Government’s Rebuttal Exhibit and Witness List: 7/15/2020
17                4.     Jury Questionnaire and Screening for Length of Trial: 10/2/2020
18                5.     Government Disclosure of Final Exhibit and Witness List: 10/2/2020
19                6.     Defense Disclosure of Final Exhibit and Witness List: 10/2/2020
20                7.     Any remaining Jencks Act material: 10/9/2020
21                8.     Joint Voir Dire, Joint Statement of the Case, Joint Proposed Jury
22                       Instructions, Joint Proposed Verdict Form: 10/16/2020
23                9.     Motions Hearing to be set, if needed
24                Status Conferences
25                1.     First Status Conference: 1/27/2020 at 11:00 a.m.
26                2.     Second Status Conference: 4/27/2020 at 11:00 a.m.
27         The parties shall file a joint memorandum detailing the status of the case no less
28   than three days prior to each scheduled status conference.


                                                -2-
       Case 2:19-cr-00898-DLR Document 39 Filed 09/16/19 Page 3 of 3



 1         Excludable delay under 18 U.S.C. §3161 will commence on 11/6/2019, through
 2   11/4/2020.
 3         Dated this 16th day of September, 2019.
 4
 5
 6
 7
                                               Douglas L. Rayes
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
